Title: To James Madison from William I, 20 March 1815
From: William I (of the Netherlands)
To: Madison, James


                    
                        Très Chèr et Grand Ami,
                        LaHaye ce 20. Mars 1815.
                    
                    D’après les voeux unanimes des Puissances assemblées au Congrès de Vienne et l’intérêt des Peuples que la Divine Providence m’appelle à gouverner, Je me Suis déterminé à ne plus différer de prendre le titre de Roi des Pays bas et de Duc de Luxembourg. Les relations d’amitié qui subsistent entre nous, et celles Si heureusement établies entre nos Gouvernemens, me persuadent que Vous applaudirez à ma démarche qui doit donner à ce que je Souhaite ardemment à ces relations une nouvelle intimité. Je me flatte que Vous accueillerez cette notification comme un nouveau gage des Sentimens qui m’animent et que Vous y trouverez des motifs d’y répondre par des dispositions reciproques dont les témoignages Seront toujours pour

moi du plus grand prix. Sur ce Je prie Dieu, Très-chèr et Grand Ami, qu’Il Vous ait en Su Sainte et digne garde. Votre bon Ami
                    
                        
                            Guillaume
                        
                    
                 
                    CONDENSED TRANSLATION
                    In accord with the unanimous voice of the powers gathered at the Congress of Vienna, and the interest of the people whom divine providence calls him to govern, William has decided to no longer defer taking the title of King of Holland and Duke of Luxembourg. His friendly relations with JM, and those between their two countries, persuade him that JM will approve of this step, which he hopes will give their relations a new intimacy. Flatters himself that JM will receive this notice as a new measure of William’s sentiments and that he will respond in kind, the testimony of which will always be of the greatest value to William.
                